Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 1 of 9 PageID #: 8407




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  CIPLA LTD. and CIPLA USA, INC .,

                                Plaintiffs,            Civil Action No. 19-44-LPS

        vs.

  AMGEN INC., and TEVA
  PHARMACEUTICALS USA, INC.,

                                Defendants.


                    ~         ~~] SCHEDULING ORDER

          This)Q day of June, 2019, the Court having consulted with the parties ' attorneys and

   received a joint proposed scheduling order, and the parties having determined after discussion

  that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

  arbitration;
  IT IS ORDERED THAT:

     1. Rule 26(a)(l) Initial Disclosures and E-Discoverv Default Standard. Unless otherwise

         agreed to by the parties, the parties shall make their initial disclosures pursuant to Federal

         Rule of Civil Procedure 26(a)(l) within fourteen (14) days of the date of this Order. If

        they have not already done so, the parties are to review the Court's Default Standard for

         Discovery of Electronic Documents, which is posted at http://www.ded.uscourts.gov (see

         Orders, etc., Policies & Procedures, Ad Hoc Committee for Electronic Discovery), and is

         incorporated herein by reference.

     2. Joinder of Other Parties and Amendment of Pleadings. All motions to join other parties,

         and to amend or supplement the pleadings, shall be filed on or before July 31, 2019.


                                                   1
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 2 of 9 PageID #: 8408




       Defendants ' deadline to Answer or Otherwise Respond to the currently operative

       Amended Complaint, or to any superseding Amended Complaint, shall be on or before

       September 16, 2019.

    3. Discovery. Unless otherwise ordered by the Court, the limitations on discovery set forth

       in Local Rule 26.1 shall be strictly observed.

           a.         Discovery Cut Off. All fact discovery in this case shall be initiated so that

                      it will be completed on or before August 6, 2020.

           b.         Document Production.        Document production shall be substantially

                      complete by April 24, 2020.

           c.         Requests for Admission. A maximum of25 requests for admission are

                      permitted for each party.

           d.         Interrogatories

                      (i)     A maximum of 25 interrogatories, including contention

                              interrogatories, are permitted for each party.

                      (ii)    The Court encourages the parties to serve and respond to

                              contention interrogatories early in the case. In the absence of

                              agreement among the parties, contention interrogatories, if filed,

                              shall first be addressed by the party with the burden of proof. The

                              adequacy of all interrogatory answers shall be judged by the level

                              of detail each party provides; i.e., the more detail a party provides,

                              the more detail a party shall receive.

           e.         Depositions

                      (iii)   Limitation on Hours for Deposition Discovery. Each side is
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 3 of 9 PageID #: 8409




                         limited to a total of 80 hours of taking testimony of the other party

                         by deposition upon oral examination. The 80 hour limitation

                         excludes third party and expert depositions.

                  (iv)   Location of deposition. Any party or representative (officer,

                         director, or managing agent) of a party filing a civil action in this

                         district court must ordinarily be required, upon request, to submit

                         to a deposition at a place designated within the United States.

                         Exceptions to this general rule may be made by order of the Court.

                         A defendant who becomes a counterclaimant, cross-claimant, or

                         third-party plaintiff shall be considered as having filed an action in

                         this Court for the purpose of this provision.

          f.      Disclosure of Expert Testimony

                  (v)    Expert Reports. For the party who has the initial burden of proof

                         on the subject matter, the initial Federal Rule 26(a)(2) disclosure of

                         expert testimony is due on or before September 14, 2020. The

                         supplemental disclosure to contradict or rebut evidence on the

                         same matter identified by another party is due on or before

                         November 2, 2020. Reply expert reports from the party with the

                         initial burden of proof are due on or before December 4, 2020. No

                         other expert reports will be permitted without either the consent of

                         all parties or leave of the Court. Along with the submissions of the

                         expert reports, the parties shall advise of the dates and times of

                         their experts' availability for deposition. Expert discovery shall
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 4 of 9 PageID #: 8410




                                close February 1, 2021.

                       (vi)     Objections to Expert Testimony. To the extent any objection to

                                expert testimony is made pursuant to the principles announced in

                                Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as

                                incorporated in Federal Rule of Evidence 702, it shall be made by

                                motion no later than the deadline for dispositive motions set forth

                                herein, unless otherwise ordered by the Court.

            g.         Discovery Matters and Disputes Relating to Protective Orders

                       (vii)    Any discovery motion filed without first complying with the

                                following procedures will be denied without prejudice to renew

                                pursuant to these procedures.

                       (viii)   Should counsel find, after good faith efforts - including verbal

                                communication among Delaware and Lead Counsel for all

                                parties to the dispute - that they are unable to resolve a

                                discovery matter or a dispute relating to a protective order, the

                                parties involved in the discovery matter or protective order

                                dispute shall submit a joint letter in substantially the following

                                form:

  Dear Judge Stark:

         The parties in the above referenced matter write to request the scheduling of a

  discovery teleconference.
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 5 of 9 PageID #: 8411




         The following attorneys, including at least one Delaware Counsel and at least one

  Lead Counsel per party, participated in a verbal meet-and-confer (in person and/or by

  telephone) on the following date(s) :

                               Delaware     Counsel:

                               Lead     Counsel: ___________ _

         The disputes requiring judicial attention are listed below:

  [provide here a non-argumentative list of disputes requiring judicial attention]

                        (ix)     On a date to be set by separate order, generally not less than forty-

                                 eight (48) hours prior to the conference, the party seeking relief

                                 shall file with the Court a letter, not to exceed three (3) pages,

                                 outlining the issues in dispute and its position on those issues. On a

                                 date to be set by separate order, but generally not less than twenty-

                                 four (24) hours prior to the conference, any party opposing the

                                 application for relief may file a letter, not to exceed three (3)

                                 pages, outlining that party's reasons for its opposition.

                        (x)      Each party shall submit two (2) courtesy copies of its discovery

                                 letter and any attachments.

                        (xi)     Should the Court find further briefing necessary upon conclusion

                                 of the telephone conference, the Court will order it. Alternatively,

                                 the Court may choose to resolve the dispute prior to the telephone

                                 conference and will, in that event, cancel the conference.

     4. Motions to Amend

            a. Any motion to amend (including a motion for leave to amend) a pleading shall

                NOT be accompanied by an opening brief but shall, instead, be accompanied by a
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 6 of 9 PageID #: 8412




               letter, not to exceed three (3) pages, describing the basis for the requested relief,

               and shall attach the proposed amended pleading as well as a "blackline"

               comparison to the prior pleading

            b. Within seven (7) days after the filing of a motion in compliance with this Order,

               any party opposing such a motion shall file a responsive letter, not to exceed five

               (5) pages.

            c. Within three (3) days thereafter, the moving party may file a reply letter, not to

               exceed two (2) pages, and, by this same date, the parties shall file a letter

               requesting a teleconference to address the motion to amend.

     5. Motions to Strike

            a. Any motion to strike any pleading or other document shall NOT be accompanied

                by an opening brief but shall, instead, be accompanied by a letter, not to exceed

               three (3) pages, describing the basis for the requested relief, and shall attach the

               document to be stricken

            b. Within seven (7) days after the filing of a motion in compliance with this Order,

               any party opposing such a motion shall file a responsive letter, not to exceed five

                (5) pages

            c. Within three (3) days thereafter, the moving party may file a reply letter, not to

               exceed two (2) pages, and, by this same date, the parties shall file a letter

               requesting a teleconference to address the motion to strike.

     6. There is currently a Stipulated Protective Order in place. D.I. 129. The parties shall

        submit an updated protective order for Court approval on or before June 12, 2019.

     7. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the Clerk
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 7 of 9 PageID #: 8413




        an original and one (1) copy of the papers. In accordance with section G of the

        Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

        version of any sealed document shall be filed electronically within seven (7) days of the

        filing of the sealed document.

    8. Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of all

        briefs and one (1) courtesy copy of any other document filed in support of any briefs (i.e.,

        appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers

        filed under seal.

    9. ADR Process. This matter is referred to a magistrate judge to explore the possibility of

        alternative dispute resolution.
                                   Av.,,,, lo~o
     10. Interim Status Report. On ____
                                      , counsel shall submit a joint letter to the Court with an

        interim report on the nature of the matters in issue and the progress of discovery to date.

        Thereafter, if the Court deems it necessary, it will schedule a status conference.

     11 . Applications by Motion. Except as otherwise specified herein, any application to the

        Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

        contain the statement required by Local Rule 7 .1.

     12. Case Dispositive Motions. All case dispositive motions, an opening brief, and

        affidavits, if any, in support of the motion shall be served and filed on or before

        March 8, 2021. Briefing will be presented pursuant to the Court's Local Rules,

        except that responsive briefs shall be served and filed on or before April 12,

        2021 , and reply briefs shall be served and filed on or before May 3, 2021. No

        case dispositive motion under Rule 56 may be filed more than ten (10) days

        before the above date without leave of the Court.
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 8 of 9 PageID #: 8414




     13. Applications by Motion. Except as otherwise specified herein, any application to the

        Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

        contain the statement required by Local Rule 7 .1.1 .
                                   oc,L
     14. Pretrial Conference. On Septcmecr J , 2021, the Court will hold a pretrial conference
                                            11:00
         in Court with counsel beginning at ~ a.m. Unless otherwise ordered by the Court, the

        parties should assume that filing the pretrial order satisfies the pretrial disclosure

        requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the

        Court the joint proposed final pretrial order with the information required by the form of

        Final Pretrial Order, which accompanies this Scheduling Order on or before September

       lO , 2021. Unless otherwise ordered by the Court, the parties shall comply with the

        time-frames set forth in Local Rule 16.3( d)(l)-(3) for the preparation of the joint proposed

        final pretrial order. The Court will advise the parties at or before the above-scheduled

        pretrial conference whether an additional pretrial conference will be necessary.

     15 . Motions in Limine. Motions in limine shall not be separately filed. All in limine requests

        and responses thereto shall be set forth in the proposed pretrial order. Each party shall be

        limited to three (3) in limine requests, unless otherwise permitted by the Court. The in

        limine request and any response shall contain the authorities relied upon; each in limine

        request may be supported by a maximum of three (3) pages of argument and may be

        opposed by a maximum of three (3) pages of argument, and the party making the in

        limine request may add a maximum of one (1) additional page in reply in support of its

        request. If more than one party is supporting or opposing an in limine request, such

        support or opposition shall be combined in a single three (3) page submission (and, if the

        moving party, a single one (1) page reply), unless otherwise ordered by the Court. No
Case 1:19-cv-00044-LPS Document 217 Filed 06/21/19 Page 9 of 9 PageID #: 8415




        separate briefing shall be submitted on in limine requests, unless otherwise permitted by

        the Court.

     16. Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried to a

        jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire, (ii)

        preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms

        three (3) full business days before the final pretrial conference. This submission shall be

        accompanied by a computer diskette containing each of the foregoing four (4) documents

        in WordPerfect format.

     17. Trial. This matter is scheduled for a 5 day jury trial beginning at 9:30 a.m. on October

         \8 , 2021, with the subsequent trial days beginning at 9:00 a.m.         Until the case is

        submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The

        trial will be timed, as counsel will be allocated a total number of hours in which to

        present their respective cases.




                          +t__.
                )j Jv-Y\t-
  so ORDERED, this_day of ~ , 2019.

                                                     ~~~~
                                                      The Honorable Leonard P. Stark
